Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/amendments filed on December 17, 2020. Claims 1-2 and 4-10 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-2 and 4-10 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Yokota et al., U.S. Patent Application Publication No. US 2015/0334269, in view of Minemura et al., U.S. Patent Application Publication No 2014/0324330, hereinafter referred to as Yokota and Minemura, respectively.

6.	Regarding independent claims 1, Yokota discloses a travel control method for autonomously controlling a vehicle using a controller, comprising: specifying a pedestrian 

7.	Minemura teaches setting a specific area in the area of the estimated traffic line on the road configuration as the detection area.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

estimating a traffic line of a moving object crossing the target pedestrian crosswalk on a basis of the road configuration; setting an area including the estimated traffic line as a detection area of a detector detecting an object around the subject vehicle; detecting the moving object in the detection area using the detector; calculating a moving distance in which the moving object moves until the subject vehicle reaches the target pedestrian crosswalk, on a basis of a moving speed of the moving object; the specific area being an area in which a distance from the target pedestrian crosswalk is the moving distance or less along the traffic line and has a predetermined width; and autonomously controlling travel of the subject vehicle with respect to the specific area with the controller.

9.	Claims 2, 4-9 depend from claim 1 and are therefore allowable.

10.	Regarding independent claims 10, Yokota discloses a travel control apparatus comprising: a detector configured to detect a surrounding object; and a controller configured to 

11.	Minemura teaches set an area including the estimated traffic line as a detection area of the detector; and detect the moving object in the detection area.

12.	Regarding independent claim 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

estimate a traffic line of a moving object crossing the target pedestrian crosswalk on a basis of the road configuration; calculate a moving distance in which the moving object moves until the subject vehicle reaches the target pedestrian crosswalk, on a basis of a moving speed of the moving object; set a specific area in the area of the estimated traffic line on the road configuration as the detection area, the specific area being an area in which a distance from the target pedestrian crosswalk is the moving distance or less along the traffic line and has a predetermined width; and autonomously control travel of the subject vehicle with respect to the specific area.

13.	Claim 10 is therefore allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665